Citation Nr: 1546145	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder (MDD).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1989 through July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  There is no credible supporting evidence of an in-service stressor.

2.  The most probative evidence is against a finding that the Veteran's PTSD is etiologically related to medical service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2011 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service personnel records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that there has been no VA examination conducted for the purpose of determining entitlement to service connection for PTSD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors include (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain disease manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, the Board finds that a VA examination to determine whether the Veteran's PTSD is the result of his military service is not necessary to decide the claim.  Although the Veteran has been diagnosed with PTSD, there is no corroborating evidence required to substantiate the Veteran's claimed in-service stressor, as will be discussed in greater detail below.  Therefore, a medical opinion as to whether his PTSD is related to service is not required and no examination is needed.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 483; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 180-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14. Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Additionally, under 38 C.F.R. § 3.304(f)(3), which applies to any case received by or pending with VA as of July 13, 2010, where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activities means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran alleges that he has PTSD as a result of active duty service.  Specifically, in May 2012, he told a VA counselor that "the unit he was supposed to go over with was wiped out" and that "he felt he should of [sic] been there."  He noted having difficulty making friends after that.     

The evidence indicates that the Veteran has a current diagnosis of PTSD.  VA treatment records show that he was provisionally diagnosed with PTSD in May 2012, although there were notations in the record of him having symptoms of PTSD as early as January 2008.  Thus, the first element of establishing service connection for PTSD is satisfied. 38 C.F.R. § 3.304(f).  

As noted above, 38 C.F.R. § 3.304(f) requires credible supporting evidence that the claimed in-service stressor actually occurred.  The Board notes that the RO attempted to obtain the Veteran's service treatment records, but was ultimately unable to obtain the records.  In September 2011 the RO attempted to verify the Veteran's reported stressor and sent a letter to the Veteran requesting more information.  There was no response.  In December 2011 the RO made a formal finding and gave notice to the Veteran that the information required to corroborate the stressful event described by the Veteran was insufficient to send to the United States Army and Joint Services Records Research Center and insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration records.  The memorandum noted that the Veteran has no record of combat medals being awarded, and that he was stationed in Washington, DC, with no foreign service.  The Board finds that there is no corroboration that the Veteran went overseas or was scheduled for deployment.  Although the Veteran asserted that "the unit he was supposed to go over with was wiped out," there is no corroborating evidence of the Veteran's unit and whether it went overseas.  Even if the Veteran were attached to another unit that went overseas, there is no evidence to verify a connection with another unit.  The Veteran's service personnel records do not corroborate his claimed stressor, nor has the Veteran submitted any evidence other than his assertion in May 2012.  Accordingly, the Board finds that there is no credible evidence establishing the occurrence of the Veteran's stressor.  According to the Veteran's form DD-214 he was a graphic artist in service and had no foreign service.  It would be impossible to attempt to verify if he was about to be reassigned to another unit prior to deployment, since there is unlikely to be a record of something that didn't happen.  In any event, the Veteran has not identified the unit that he was supposed to go with that was wiped out.  Without any information regarding that name of that unit, no attempt at verifying the stressor would succeed.  The Veteran has been asked to provide information that would assist in verifying his stressor but he has not provided sufficient information.  While VA has a significant duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim, it is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Hurd v. West, 13 Vet. App. 449, 452   (2000) (veteran cannot passively wait for help from VA).  VA's duty must be understood as a duty to assist the veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As there is no credible evidence establishing the existence of the alleged in-service stressor other than the Veteran's own assertions, the second element of service-connection for PTSD cannot be satisfied unless one of the relaxed evidentiary provisions is applicable.  See Moreau, 9 Vet. App. at 395, Dizoglio, 9 Vet. App. at 166.  

The evidence does not reflect that the Veteran engaged in combat with the enemy.  Specifically, the Veteran's DD-214 does not reflect that he received any commendations or awards that suggest that he participated in combat.  Moreover, the Veteran has not asserted that he engaged in combat.  Therefore, the combat presumptions are not met and are inapplicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99.  

Additionally, the Board notes that while the Veteran's alleged stressor seems to relate to the fear of hostile military or terrorist activities, there is no evidence other than the Veteran's assertions that he went overseas or that his unit or a unit that he might have been attached to was deployed overseas.  The Veteran was diagnosed with PTSD, but there is nothing in the treatment records to suggest that the Veteran's symptoms are related to the claimed stressor or that the claimed stressor is adequate to support a diagnosis of PTSD.  Indeed, none of the Veteran's VA treatment records suggest that the Veteran's symptoms are related to the claimed stressor.  The Board therefore finds that the provisions of 38 C.F.R. § 3.304(f)(3) do not apply because the stressor is not consistent with the places, types, and circumstances of service, since the Veteran does not have any foreign service, and there is insufficient information to verify the unit that may have been sent overseas.

In the absence of credible supporting evidence of his claimed stressor or an applicable relaxed evidentiary provision under 38 C.F.R. § 3.304(f)(2)-(3), the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim for entitlement to service connection for PTSD is denied.  


ORDER

Entitlement to service connection for PTSD is denied.




REMAND

While the Board has found that the Veteran is not entitled to service connection for PTSD, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  The record demonstrates multiple diagnoses of acquired psychiatric disabilities other than PTSD during the pendency of the appeal, including MDD.  As such, the Board will consider entitlement to service connection for acquired psychiatric disorders other than PTSD.  

In October 2008 the Veteran had a mental health screening and at the time he was diagnosed with depression.  The record shows that he has complained of symptoms of depression many times over the years, and he has related his symptoms to active duty service.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any acquired psychiatric disorder diagnosed during the pendency of the appeal is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).    

With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in May 2014 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder must also be considered using the DSM-IV criteria.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from April 2014 to present.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder other than PTSD, to include MDD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include VA treatment records and lay statements, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  For each diagnosed acquired psychiatric disorder, other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  The examiner should address all diagnoses of record.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

3.  After all development has been completed, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include MDD.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


